Citation Nr: 1807983	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-44 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a bilateral wrist disorder.  

(The issues of entitlement to service connection for disorders of the left shoulder, arm and hand and of the left leg and foot will be addressed in a separate decision).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1968 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017. A transcript is of record. The Veteran submitted additional evidence directly to the Board at that time, which was accompanied by a waiver of RO consideration. The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2017).

The Veteran also testified at a videoconference hearing before another Veterans Law Judge in April 2017 on the issues of entitlement to service connection for disorders of the left shoulder, arm and hand and of the left leg and foot, which     will be addressed in a separate decision under a different docket number.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was incarcerated for most of the pendency of these claims. He submitted a VA Form 21-4142 in April 2017 authorizing VA to obtain records from the Mark W. Stiles Unit of the Correctional Institutions Division. A May 2017 report of contact indicates that an individual from the prison contacted the RO wanting to confirm     the dates of treatment requested; it was determined that the file would be large        and that they would be unable to fax it, so the VA mailing address was confirmed.  Unfortunately, it does not appear that records from this facility were ever mailed       or received by VA.  Remand is needed to obtain these records, which is especially important given that the evidence of record does not establish that the Veteran has current disorders affecting the right knee or either wrist.  

Remand is also needed to schedule the Veteran for VA examinations pertaining      to his claims for service connection for disorders of the neck, low back, and right lower extremity.  The Veteran has asserted that he injured his back, neck and right lower extremity in service, that he has had problems with his back and neck since service, and that he has right leg and right foot problems as a result of his back and neck disorders.  Service treatment records document complaints related to the low back, neck and right knee and post-service records document degenerative changes in the neck and back with complaints of pain radiating to the right lower extremity.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good     cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Mark W. Stiles Unit of the Correctional Institutions Division and ask whether records that were supposed to be mailed in May 2017 were sent to VA at the address provided.  If they were not mailed, request that they are.  If they were mailed, inform the unit that they were not received and ask for the records to be resent.  

2.  Schedule the Veteran for a VA examination to determine the current nature of any neck, low back      and right lower extremity conditions and to obtain an opinion as to whether any current disability is related to service.  All indicated tests should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether it is  at least as likely as not (50 percent probability or greater) that any current neck, low back and right lower extremity disability is etiologically related to service, to include the reported injuries to the neck, back and right lower extremity that resulted from a fall in a ship stairwell without treatment, and the documented treatment for the Veteran's neck in July 1970; for his back and right knee in January 1972; and for his low back in February 1972.  The examiner should explain why or why not.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned      to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




